Title: Enclosure: Jonathan Dayton to Theodore Sedgwick, [13 November 1796]
From: Dayton, Jonathan
To: Sedgwick, Theodore



[November 13, 1796]
Dr. Sir,

This will be delivered to you by a young man who was going to transact some business up the North river, & whom, since writing the other letter, I have engaged to call upon you with it, & to bring me your answer. Every moments reflection serves only to impress me more with the importance of our fixing upon some plan of cooperation to defeat the designs of Mr. J——’s friends. If Mr. A. cannot succeed, is it not desirable to have at the helm a man who is personally known to, as well as esteemed & respected by us both? I assure you that I think it possible for you & me with a little aid from a few others to effect this.
